Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Claims 26-45 remain pending in the present application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 33 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 26, 27, 29-31, 33, 34, 36-38, 40, 41 and 43-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ledoux et al. ("Extruding building footprints to create topologically consistent 3D city models", 2009), in view of Hernandez Esteban (Pub. No. US 2013/0083015; “Esteban” hereinafter).

Regarding claim 33, Ledoux discloses a method, comprising:
performing, by one or more computing device:
dividing an area of two-dimensional mapping information into a plurality of segments defined in terms of two-dimensional space, wherein dividing the area of the two-dimensional mapping information into the plurality of segments comprises using a footprint of a building, from two-dimensional building footprint data defined in the two-dimensional mapping information, to divide the area of the two-dimensional mapping information into one or more segments of the plurality of segments (See the first paragraph of Section 4 and the algorithm in Fig. 3. The input to the algorithm is a 2D footprint dataset D consisting of building footprints. Since the map of a geographic area (e.g. the geographic area illustrated in Fig. 6) comprises a plurality of 2D footprints, a person looking at the map will see it as being divided into a plurality of segments), and wherein (First line in Fig. 3: “Input: a topologically consistent 2D footprint dataset D, with extrusion height for every footprint”);
correlating, for at least one segment of the one or more segments, the at least one segment with height information corresponding to a location of the multiple locations (As disclosed in Fig. 3, each building footprint is associated with a height value corresponding to a location); and
generating a three-dimensional model based at least in part on extruding the footprint of the building, wherein the extruding comprises extending, using height information, the at least one segment in three-dimensional space according to said correlating the at least one segment with the height information from the three-dimensional mapping information (See the EXTRUDE algorithm in Fig. 3. Fig. 6 shows an example of extruded footprints).
Ledoux, however, does not disclose that the height information is extracted from 3D mapping information that comprises mesh data.
In the same field of endeavor, Esteban teaches using a 3D mesh model to determine height values of buildings (Par. 30: “In some aspects, one or more depthmaps associated with the target area are received in block S304. The depthmaps provide 3D information that may be used to generate a mesh model from which height values associated with the target area may be determined in block S306. For example, the one or more depthmaps are used to generate a 3D mesh model, which is used to determine the height values of structures like buildings 402 and 404, and trees 406 and 408”).
It would have been obvious to one skilled in the art at the time of the claimed invention to modify Ledoux by using a 3D mesh model of the geographic area to indicate height values corresponding to multiple locations within the geographic area, and extruding a building footprint to a height whose value is extracted from a corresponding location in the 3D mesh model. The motivation would have been to provide an automatic means for assigning height values to building footprints.

Regarding claim 34, Ledoux in view of Esteban discloses the method of claim 33, wherein the plurality of segments comprises a plurality of grid segments of the area of the two-dimensional mapping information, and wherein the plurality of grid segments are of a same size (This limitation could be viewed as a special case in which the geographic area comprises row houses. Since these row houses are built side-by-side and have the same size, their footprints would form a grid pattern whose grid cells have the same size).

Regarding claim 36, Ledoux in view of Esteban discloses the method of claim 33, wherein the height information comprises a plurality of height values, and wherein said generating the three-dimensional model comprises:
selecting a respective height value from among a plurality of height values corresponding to a respective segment (The 3D mesh model taught by Esteban comprises a plurality of height values, each of which is associated with a geographic location).

Regarding claim 37, Ledoux in view of Esteban discloses the method of claim 33, further comprising:
receiving the two-dimensional mapping information that indicates the multiple locations (Ledoux, section 5, first paragraph: “To test our approach, we have setup an experiment with real world data of the TU Delft campus. For this area, covering 2.3 km2 with 470 buildings, we obtained the Large Scale Base map of Delft (Grootschalige Basiskaart in Dutch). This map was a line-oriented dataset”),
wherein the two-dimensional mapping information is vector data and not a raster image (The 2D map of Ledoux is a line-oriented dataset), and wherein the three-dimensional mapping information is vector data and not a raster image (A person skilled in the art would recognize that 3D mesh data, such as the 3D mesh model taught by Esteban, is vector data).

Regarding claim 38, Ledoux in view of Esteban discloses the method of claim 33, further comprising:
rendering a map view based on the three-dimensional model (See Fig. 6 of Ledoux), 
wherein the three-dimensional model is a simplified version of the three-dimensional mapping information (As can be seen from Fig. 6 of Ledoux, the 3D model of the TU Deft campus is a simplified version of its 3D mesh model (not shown)).

Claims 26, 27 and 29-31 recite similar limitations as respective claims 33, 34 and 36-38, and thus could be rejected under the same rationales set forth in the rejection of their respective claims. Although Ledoux does not disclose a computer-readable storage medium storing program instructions for executing the steps recited in claims 33, 34 and 36-38, it would have been obvious to one skilled in the art at the time of the claimed invention to convert these steps into computer instructions that could be stored on a computer-readable storage medium so that it could be integrated into a device, such as a navigation device.

Claims 40, 41 and 43-45 recite similar limitations as respective claims 33, 34 and 36-38, but are directed to a system comprising a processor and memory. Since Ledoux also suggests such a system (The computer that executes the algorithms in Figs. 3 and 4), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 28, 32, 35, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledoux in view of Esteban, and further in view of Guskov et al. (Pub. No. US 2015/0187130).

Regarding claim 35, Ledoux in view of Esteban discloses the method of claim 33, further comprising:

.
In the same field of digital mapping, Guskov teaches computing an average of all the height values within a roof component, and using the average value as the height of the roof component (Par. 51: “In an embodiment, polygon generator 330 computes an average polygon height of every identified component and assigns the computed height as the height of the component”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the above teaching of Guskov into Ledoux by repeating said correlating for a plurality of locations within a footprint to determine a respective plurality of height values, wherein said extending is based on an average value of the plurality of height values. The motivation would have been to account for multiple height values that might be mapped to the same footprint.

Regarding claim 39, Ledoux in view of Esteban discloses the method of claim 38, further comprising: 

.
In the same field of digital map, Guskov suggests the above strike-through limitations (Par. 37: “Mapping service 210 displays a visual representation of a map, e.g., as a viewport into a grid of map tiles… As the viewport is moved, mapping service 210 requests additional map tiles 220 from server(s) 150, assuming the requested map tiles have not already been cached in local cache memory”). In particular, the cited text suggests that as the user navigates to a new area of the map, additional map tiles (and their associated 3D mapping information) are downloaded from the server(s). However, if these additional map tiles are already cached in the local memory, there is no need to download them again. If this is the case, it could be said that the map view is updated with cached 3D mapping information, without using updated 3D mapping information from the server(s).
It would have been obvious to one skilled in the art at the time of the claimed invention to further modify Ledoux such that when a navigation instruction corresponding to the map view is received, an updated map view would be Ledouxdered using the map view and without using updated three-dimensional mapping information, as suggested by Guskov. The motivation would have been to save bandwidth.

Claims 28 and 32 recite similar limitations as respective claims 35 and 39, and thus could be rejected under the same rationales set forth in the rejection of their respective claims. Although Ledoux does not disclose a computer-readable storage medium storing program instructions for executing the steps recited in claims 35 and 39, it would have been obvious to one skilled in the art at the time of the claimed invention to convert these steps into computer instructions that could be stored on a computer-readable storage medium so that it could be integrated into a device, such as a navigation device.

Claim 42 recite similar limitations as claim 35, but is directed to a system comprising a processor and memory. Since Ledoux also discloses such a system (The computer that executes the algorithms in Figs. 3 and 4), claim 42 can be rejected under the same rationale set forth in the rejection of claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613